DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Becker—the closest prior art of record—either alone or in combination with other prior art of record, does not teach, suggest, or disclose an optical element with a plurality of cells aligned with an array of lasers such that the respective cell is individually controllable to apply a modulation to light previously emitted from the corresponding laser that later passes through the respective cell separate from the corresponding laser to form a part of a light pattern, as recited in claim 1 and similarly in claims 15 and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Braniff whose telephone number is (571) 270-5009.  The examiner can normally be reached on M-F 7AM to 4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER T. BRANIFF
Primary Examiner
Art Unit 2484



/CHRISTOPHER BRANIFF/Primary Examiner, Art Unit 2484